Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 6, 2022

                                           No. 04-22-00107-CV

                      IN RE JBS CARRIERS, INC. and Alicia Faye Roberts

                                            Original Proceeding 1

                                                   ORDER

      In accordance with this court’s opinion of this date, relators’ motion to dismiss is
GRANTED, and this original proceeding is DISMISSED. Relators’ motion for temporary relief
is DENIED AS MOOT.

        It is so ORDERED on April 6, 2022.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020CI07282, styled Elizabeth Serrano v. Alicia Faye Roberts and JBS
Carriers, Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.